TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00194-CV




                                 In re Patrick Earl Tarkington




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Patrick Earl Tarkington has filed a petition for writ of mandamus

complaining of the trial court’s failure to rule on numerous pro se motions pending in the district

court. Having reviewed the petition and the record provided, relator admits that he is represented

by counsel below. “[A] trial court is free to disregard any pro se motions presented by a

defendant who is represented by counsel.” Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007). Relator is not entitled to mandamus relief because the trial court has not violated

any ministerial duty by failing to rule on those pro se motions. See In re State ex rel. Tharp,

393 S.W.3d 751, 754 (Tex. Crim. App. 2012). Accordingly, we deny the petition for writ of

mandamus. See Tex. R. App. P. 52.8(a).

               Relator also presented a motion for leave to file his petition for writ of mandamus.

Leave is not required to file a petition for writ of mandamus in the court of appeals, but only in

the Court of Criminal Appeals. See Tex. R. App. P. 52 Notes and Comments, 72.1. Relator’s

motion for leave to file a writ of mandamus is dismissed as moot.
                                           __________________________________________
                                           Edward Smith, Justice

Before Chief Justice Byrne, Justices Baker and Smith

Filed: May 4, 2021




                                              2